     Monica Perales
1    Attorney at Law: 297739
     Law Offices of Lawrence D. Rohlfing
2    12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com                          JS-6
5    Attorneys for Plaintiff
     Richard Williams
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
9
10
11   RICHARD WILLIAMS,                      ) Case No.: 5:18-cv-01182-KES
                                            )
12                                          ) /PROPOSED/ ORDER OF
                  Plaintiff,                ) DISMISSAL
13                                          )
         vs.                                )
14   NANCY A. BERRYHILL, Acting             )
     Commissioner of Social,                )
15                                          )
                                            )
16                Defendant.                )
                                            )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
         IT IS SO ORDERED.
22   DATE: November 8, 2018
                          ___________________________________
23                        THE HONORABLE KAREN E. SCOTT
                          UNITED STATES MAGISTRATE JUDGE
24
25
26

                                            -1-
